Wood, J., (after stating the facts.) Section 5463 of Kirby’s Digest is as follows: “The town or city council in all cities or incorporated towns in this State are hereby authorized and empowered to prohibit and punish any act, matter or thing which the laws of this State make a misdemeanor, and to prescribe penalties for all offenses in violating any ordinance of said city or town not exceeding the penalties prescribed for similar offenses against the State laws by the statutes of this State.” The statute was passed February ■ 19, 1897. This record shows that the city council of the city of Searcy on February 1, 1900, incorporated into its laws and ordinances the statutes of’ the State as now contained in § § 5140-6, and § 5137 of Kirby’s Digest, prohibiting the sale, etc., of liquors by the “blind tiger” and authorizing their destruction, etc. This action of the city council made these various provisions. valid ordinances of the city of Searcy. Kirby’s Digest, § 5463; Burrow v. Hot Springs, 85 Ark. 403. But for another reason the mayor had jurisdiction, and the demurrer should have been overruled. Under section 2083, Kirby’s Digest, 4th clause, supra, the mayor of the city of Searcy had the same jurisdiction over offenses against the laws of the State committed within thé city limits as a justice of the peace. The case is ruled therefore by Marianna v. Vincent, 68 Ark. 247, where we said: “There is no mention of an ordinance, or reference to one, in the affidavit or warrant. The crime alleged in them was at all events a violation of the State law; that is a violation of section 4862 of Sandels & Hill’s Digest. The mayor of a town has the same jurisdiction to hear and determine cases under the criminal laws of the State as has a justice of a peace. See section 5256 of Sandels & Hill’s Digest. The mayor having once obtained jurisdiction, the case should not have been subsequently dismissed for want of jurisdiction by the circuit court, merely on mistake of law made by the mayor or for any other irregularity; but it should have proceeded to try the case de novo, and render such judgment as was propex therein.” The affidavit and the arrest under it gave the mayor jurisdiction. Kinkead v. State, 45 Ark. 538; Elmore v. State, 45 Ark. 245; sections 2482-3 Kirby’s Digest; McCall v. Helena, 86 Ark. 442. The judgment is therefore reversed, and the cause is remanded with directions to overrule the demurrer.